UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2011 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 0-29030 (Commission File Number) 22-3475473 (I.R.S. Employer Identification No.) 200 Munsonhurst Road Franklin, New Jersey 07416 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (973) 827-2914 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 27, 2011, Sussex Bancorp (the “Company”) issued a press release announcing its financial results for the quarter ended March 31, 2011.A copy of the press release is furnished as Exhibit 99.1 hereto and is hereby incorporated by reference into this Item 2.02. The information contained in this current report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. Item5.07.Submission of Matters to a Vote of Security Holders. The Company held its 2011 Annual Meeting of Stockholders (the “Annual Meeting”) on April27, 2011. There were 3,363,416 shares of common stock eligible to be voted at the Annual Meeting and 51,592 shares were presented in person or represented by proxy at the meeting which constituted a quorum to conduct business. There were three proposals submitted to the Company’s stockholders at the Annual Meeting.All proposals were passed.The final results of voting on each of the proposals are as follows: Proposal 1: Election of Directors Nominee Votes For Votes Withheld Broker Non-Vote Patrick Brady Edward J. Leppert Richard Scott Proposal 2: Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstain Broker Non-Vote - Proposal 3:Approval of the Amendment of Our Certificate of Incorporation to Increase the Authorized Shares of Our Common Stock Votes For Votes Against Abstain Broker Non-Vote - Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d)Exhibits. The exhibits required by this item are set forth on the ExhibitIndex attached hereto. Exhibit Number Description Press Release, dated April 27, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST SUSSEX BANCORP Date: May 2, 2011 By: /s/ Anthony Labozzetta Anthony Labozzetta President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated April 27, 2011
